Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saripalli (U.S. Publication No. 2008/0080491 A1), hereafter referred to as Saripalli’491.
Referring to claim 1, Saripalli’491, as claimed, an apparatus supporting secure address translation services, the apparatus comprising: a computer-readable memory for storage of data (memories such as storage device 111D, caches 113A-D, system memory 117, cache 123, see Fig. 1A), the computer-readable memory comprising a first memory buffer and a second memory buffer (memories such as storage device 111D, caches 113A-D, system memory 117, cache 123, see Fig. 1A); an attack discovery unit device comprising processing circuitry to perform operations, comprising: receiving a direct memory access (DMA) request (initial DMA request, see Fig. 5, block 501, see paras. [0019], [0049]) from a remote device (devices 111A-D, see Fig. 1A and para. [0027]) via a Peripheral Component Interconnect Express (PCIe) link (PCIe, see paras. [0015], [0018], [0025]), the direct memory access (DMA) request comprising a host physical address and a header indicating that the target memory address has previously been translated to a host physical address (HPA) (a DMA request contains the address, length, data to be written and similar data. The device starts with a virtual address for the data and needs to determine the physical address for the data… The device use the ATS to obtain the physical address, see para. [0050]); and blocking a direct memory access in response to a determination of at least one of: that the remote device has not obtained a valid address translation from a translation agent; or that the remote device has not obtained a valid translation for the target memory address from the translation agent (DMA access requires a valid address, see paras. [0049], [0050], and Fig. 5).
As to claim 2, Saripalli’491 also discloses the attack discovery unit device comprises processing circuitry to perform operations, comprising: receiving, from the translation agent, a translation response; and storing, in the first memory buffer, at least a portion of a completion request from the translation agent (address translation service to obtain the needed physical address. ATS sends a message including the virtual address and receives a response message with the corresponding physical address, see para. [0050]; also note caches, see Figs. 1A-B).
As to claim 3, Saripalli’491 also discloses the portion of the completion request from the translation agent comprises a bus device pair identifier associated with the remote device (device identified by device ID, vendor ID, or reference number for a device, see paras. [0035], [0036], [0044], and [0050]).
As to claim 4, Saripalli’491 also discloses searching the first memory buffer in response to a direct memory access request to determine that the remote device has not obtained a valid address translation from the translation agent (if address is present in the cache and the cache entry is valid, then the value is retrieved and used for the DMA process, see para. [0050] and Fig. 5).
As to claim 5, Saripalli’491 also discloses the attack discovery unit device comprises processing circuitry to perform operations, comprising: receiving, from the translation agent, a translation response; and storing, in the second memory buffer, at least a portion of the translation response the translation agent (address translation service to obtain the needed physical address. ATS sends a message including the virtual address and receives a response message with the corresponding physical address, see para. [0050]; also note caches, see Figs. 1A-B).
As to claim 6, Saripalli’491 also discloses the portion of the completion request from the translation agent comprises a requester identifier (RID) (address translation data identified, labelled, or tagged by ID or similar indicator, see para. [0036]), a translated address, and an untranslated address (mapping or translation of range to physical addresses space, see paras. [0022], [0035], [0050], and Figs. 4 and 5).
As to claim 7, Saripalli’491 also discloses searching the second memory buffer in response to a direct memory access request to determine that the remote device has not obtained a valid address translation for the target memory address from the translation agent (if address is present in the cache and the cache entry is valid, then the value is retrieved and used for the DMA process, see para. [0050] and Fig. 5).
Note claims 8 and 15 recite similar limitations of claim 1.  Therefore they are rejected based on the same reason accordingly.
Note claims 9 and 16 recite the corresponding limitations of claim 2.  Therefore they are rejected based on the same reason accordingly.
Note claims 10 and 17 recite the corresponding limitations of claim 3.  Therefore they are rejected based on the same reason accordingly.
Note claims 11 and 18 recite the corresponding limitations of claim 4.  Therefore they are rejected based on the same reason accordingly.
Note claims 12 and 19 recite the corresponding limitations of claim 5.  Therefore they are rejected based on the same reason accordingly.
Note claims 13 and 20 recite the corresponding limitations of claim 6.  Therefore they are rejected based on the same reason accordingly.
Note claims 14 and 21 recite the corresponding limitations of claim 7.  Therefore they are rejected based on the same reason accordingly.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sharp et al. (U.S. Publication No. 2010/0332694 A1) discloses a method and apparatus for using a single multi-function adapter with different operating systems.
Freimuth et al. (U.S. Publication No. 2009/0144508 A1) discloses PCI Express address translation services invalidation synchronization with TCE validation.
Schoinas et al. (U.S. Publication No. 2006/0075146 A1) discloses address translation for input/output devices using hierarchical translation tables.
Lee et al. (U.S. Publication No. 2016/0140074 A1) discloses memory mapping method that uses PCIe interface and memory address translation function of the NTB to construct global memory address mapping system.
SAHITA et al. (U.S. Publication No. 2015/0378930 A1) discloses validating virtual address translation in computer systems.

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181